Citation Nr: 0024177	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  94-24 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for cervical spondylosis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for tendinitis of the left shoulder.

3.  Entitlement to an initial disability rating in excess of 
10 percent for tendinitis of the right shoulder (major).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran retired from active duty in July 1991 after 
completing more than 22 years of active military service.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that, in pertinent part, granted service 
connection for cervical spondylosis, tendinitis of the 
shoulders and rated each of the disabilities noncompensable.  

The Board in August 1996 remanded these issues to the RO for 
further development.  

The RO in September 1998 rated cervical spondylosis and 
tendinitis of the shoulders each 10 percent disabling 
effective from 1991.  In November 1998, the RO assigned a 
separate 10 percent evaluation for each shoulder retroactive 
to 1991.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (the Court) from a June 
30, 1999 decision of the Board that denied entitlement to an 
increase in the initial 10 percent evaluations for cervical 
spondylosis and tendinitis of the shoulders.  The Court 
vacated the June 30, 1999 Board decision and remanded the 
case for another decision taking into account matters raised 
in its order.  The Board in June 1999 remanded the issue of 
entitlement to an initial disability evaluation in excess of 
10 percent for bilateral seborrheic blepharitis.  The parties 
agreed that the Court did not have jurisdiction over the 
issue.

The Board in April 2000 advised the veteran's representative 
of the opportunity to submit additional evidence and argument 
in support of the appeal.  In August 2000, the Board received 
additional written argument from the representative.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board must observe that this matter is an 
initial, or original, rating claim.  The Court's remand 
references to "increased evaluation" claims mischaracterize 
the nature of the appeal, although the joint motion of the 
parties appears to have characterized the claim correctly.  
The distinction between original/initial and increased 
ratings claims is one with a difference since the Court 
decision in Fenderson v. West, 12 Vet. App. 119 (1999).  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

In the joint motion for remand, the parties, in essence, 
agreed that the Board did not apply the adjudication 
principles from DeLuca v. Brown, 8 Vet. App. 202 (1995) and 
Shoemaker v. Derwinski, 3 Vet. App. 248 (1993) having failed 
to adequately address, discuss or consider various complaints 
and findings regarding the neck and shoulders.  




The Board observes that a VA orthopedic examiner in 1998 
stated that the presence of fatigue and incoordination could 
not be documented on this type of physical examination.  This 
suggests that another type of examination is available to 
assess these elements.  Further, the Board notes the parties 
mentioned in the joint motion that neurologic symptomatology 
as a manifestation of the veteran's neck and shoulder should 
be assessed as part of a thorough evaluation.  The veteran 
has not had a neurologist evaluate him.  

In 1991 and 1998 the veteran received VA orthopedic 
examinations.  Further, the Board in 1996 did not ask for 
separate neurology and orthopedic examinations.  Thus 
information regarding "any parameters required for a 
thorough evaluation" of the disabilities is obviously 
lacking without a neurological evaluation (Joint Motion at 
7).  The reference to a neurologic component would implicitly 
raise the potential application of Esteban v. Brown, 6 Vet. 
App. 259 (1994) and 38 C.F.R. § 4.14.

In view of the recent legal precedent as applied to the facts 
of this appeal, and the interest of the parties in an 
informed determination, the case is again remanded for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should again ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may have 
additional records referable to his 
treatment of his cervical spondylosis and 
tendinitis of the shoulders.  


After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response to the above 
inquiry, the RO should obtain all 
outstanding VA treatment records.

2.  Then, the RO should arrange for VA 
examinations by an orthopedic surgeon and 
neurologist, or other appropriate available 
specialists, to determine the nature and 
extent of severity of the veteran's cervical 
spondylosis and tendinitis of the shoulders.  
Any further indicated special testing 
necessary to adequately assess each of the 
pertinent evaluation criteria should be 
conducted.  

The claims file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999) and a 
separate copy of this remand must be made 
available to and reviewed by each examiner 
prior and pursuant to conduction and 
completion of the examinations and the 
examination reports must be annotated in this 
regard.  The examiners should record 
pertinent medical complaints, symptoms, and 
clinical findings, including range of motion 
of the cervical spine and the shoulders in 
degrees of arc with an explanation as to what 
is the normal range of motion, the extent of 
any instability, and pain on use, and comment 
on the extent of the functional limitations 
caused by the above mentioned disabilities, 
as is necessary for each examination.  
Regarding any flare-ups described by the 
veteran, the examiners should elicit 
information regarding the frequency, 
duration, precipitating cause and source of 
relief.  It is requested that the examiners 
provide explicit responses to the following 
questions as applicable to their respective 
evaluations:

(a)  Do the service-connected cervical 
spondylosis and/or bilateral shoulder 
tendinitis cause weakened movement, excess 
fatigability, and incoordination, and if so, 
can the examiners comment on the severity of 
these manifestations and on the ability of 
the veteran to perform average employment in 
a civil occupation?  If the severity of these 
manifestations cannot be quantified, the 
examiners should so indicate.

(b)  With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the cervical spine or the 
shoulders, and the presence and degree 
of, or absence of, muscle atrophy 
attributable to the service-connected 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disabilities.  The 
examiners should carefully elicit all of 
the veteran's subjective complaints 
concerning the aforementioned disorders.  
The examiners should offer an opinion as 
to whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints, 
including pain.  Any opinions expressed 
by the examiners must be accompanied by a 
complete rationale.

The neurology examiner should also report the 
pertinent complaints, identify clinical 
findings if present, and comment on the 
extent of the functional limitations caused 
by any neurologic disability found that is 
related to the cervical spondylosis or 
tendinitis of the shoulders.  


The examiner should offer an opinion as to 
whether any neurological symptoms or 
manifestations found, overlap any of those of 
the cervical spondylosis or tendinitis of the 
shoulders.  Both examiners should be asked to 
provide the rationale supporting all opinions 
or conclusions expressed.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased initial ratings for cervical 
spondylosis, tendinitis of the left 
shoulder and tendinitis of the right 
shoulder (major).  The RO should insure 
that the decision includes consideration 
of the adjudication principles in DeLuca 
v. Brown and Esteban v. Brown, if 
applicable, and the rating considerations 
under 38 C.F.R. §§ 3.321(b)(1), 4.14, 
4.40, 4.45 and 4.59 (1999).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

The appellant need take no action until notified by the RO; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination may result in a 
denial of his initial increased compensation claims 38 C.F.R. 
§ 3.655 (1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


